            Case 1:20-cv-01612-EDK Document 27 Filed 06/23/21 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 DCX-CHOL ENTERPRISES, INC.                      )
                                                 )
                     Plaintiff,                  )
                                                 )
                v.                               )           Nos. 20-1612C; 21-1005C;
                                                 )            21-1281C (Consolidated)
 THE UNITED STATES,                              )             (Chief Judge Kaplan)
                                                 )
                     Defendant.                  )
                                                 )
                                                 )

      DEFENDANT’S UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME

       Pursuant to Rule 6(b) of the Rules of the United States Court of Federal Claims, defendant,

the United States, respectfully requests a 7-day enlargement of time within which to respond to the

plaintiff’s amended complaint (ECF No. 22). The United States’ response is currently due on June

25, 2021. The extension would bring the date for responding to the answer to July 2, 2021. This is

the defendant’s first request for an enlargement of time for this purpose. Counsel for the United

States contacted plaintiff’s counsel, who stated that plaintiff does not oppose this motion.

       We respectfully submit that good cause supports this motion. Due to family-related

medical issues, counsel for defendant has been accompanying his wife to the hospital on multiple

occasions over the past week. Accordingly, despite his best efforts, counsel requires additional

time to prepare a response to the complaint and obtain supervisory approval for the filing of such

response.

       For these reasons, the defendant respectfully requests that the Court grant defendant’s

motion for an enlargement of time of 7 days, up to and including July 2, 2021, within which to

respond to the plaintiff’s complaint.
        Case 1:20-cv-01612-EDK Document 27 Filed 06/23/21 Page 2 of 2



                                          Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          MARTIN F. HOCKEY, JR.
                                          Acting Director

                                          /s/ Patricia M. McCarthy
                                          PATRICIA M. MCCARTHY
                                          Assistant Director

                                          /s/ Bret R. Vallacher
                                          BRET R. VALLACHER
                                          Trial Attorney
                                          Commercial Litigation Branch
                                          Civil Division
                                          Department of Justice
                                          P.O. Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          Telephone: (202) 616-0465
                                          Facsimile: (202) 305-2062
                                          Email: bret.r.vallacher@usdoj.gov

June 23, 2021                             Attorneys for Defendant




                                      2
